                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Victor B. Perkins,                              Case No. 19-cv-02663 (SRN/ECW)

               Plaintiff,

 v.                                                            ORDER

 Dr. Jack Daniels and Dr. Dionne Hart,

               Defendants.


 Victor B. Perkins, Reg. No. 08783-039, Federal Medical Center, P.O. Box 4000,
 Rochester, MN 55903-4000, Pro Se.

 Ana H. Voss, United States Attorney’s Office, 300 South Fourth Street, Suite 600,
 Minneapolis, MN 55415, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Victor B. Perkins’ Objection [Doc. No.

70] to United States Magistrate Judge Elizabeth Cowan Wright’s April 12, 2021 Report

and Recommendation [Doc. No. 68] (“R&R”). In the R&R, the magistrate judge treated

the “Motion to Dismiss and/or for Summary Judgment” [Doc. No. 51] filed by Defendants

Dr. Jack Daniels and Dr. Dionne Hart as a Motion for Summary Judgment, and

recommended granting that motion. Additionally, the magistrate judge recommended

denying the Motion for Stay [Doc. No. 29] and Motion for Interlocutory Judgment [Doc.

No. 63] filed by Perkins. For the reasons set forth below, Perkins’ Objection is overruled,

the Court adopts the R&R as modified herein, grants Defendants’ Motion for Summary

Judgment, and denies Perkins’ motions.


                                            1
I.     BACKGROUND

       The factual and procedural background of this matter is well documented in the

R&R and is incorporated herein by reference. This Court will recite background facts only

to the extent necessary to rule on Perkins’ Objection.

       Perkins is currently committed to the custody of the Attorney General for

hospitalization at the Federal Medical Center-Rochester, Minnesota (“FMC”), pursuant to

18 U.S.C. § 4246. (R&R at 2.) FMC staff—including Defendants—concluded that

involuntary medication was required to treat Perkins’ schizophrenia. (See id. at 1-10.)

Perkins filed this lawsuit, alleging several causes of action under the United States

Constitution and seeking $10,000,000 in damages for Defendants’ alleged violation of his

rights. (Id. at 10-12.) In its September 11, 2020 Order [Doc. No. 24], the Court dismissed

all of Perkins’ claims, except Perkins’ Fifth Amendment procedural and substantive due

process claims against Defendants in their individual capacities.

       Perkins thereafter filed a Second Amended Complaint [Doc. No. 28] without

obtaining leave of the Court or Defendants’ consent. Perkins also filed a “Motion to Issue

Stay Order to Force Medicate Without a Court Order” [Doc. No. 29], seeking an order

staying his forced medication. Defendants moved for dismissal under Federal Rule of Civil

Procedure 12(b)(6) or 56 [Doc. No. 51]. Apparently in opposition to this motion, Perkins

filed a “Motion for an Interlocutory Judgment in Reply to Defendant(s) Response Pursuant

to Rule(s) 54(b) and 12(c)(4)” [Doc. No. 63].




                                             2
       In the R&R, the magistrate judge reviewed these motions, and recommended

granting Defendants’ motion and denying Perkins’ motions. Perkins timely filed an

Objection [Doc. No. 70], which is now before the Court.

II.    DISCUSSION

       The district court reviews de novo those portions of the R&R to which a specific

objection is made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b). “Objections which are not specific but merely repeat arguments presented to

and considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012,

1017 (D. Minn. 2015). And “[a] party cannot, in his objections to an R & R, raise arguments

that were not clearly presented to the magistrate judge.” Hammann v. 1-800 Ideas.com,

Inc., 455 F. Supp. 2d 942, 947–48 (D. Minn. 2006) (citing Madol v. Dan Nelson Auto.

Group, 372 F.3d 997, 1000 (8th Cir. 2004); Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir.

2000)). Because Perkins proceeds pro se, the Court liberally construes his pleadings. Frey

v. Schuetzle, 78 F.3d 359, 361 (8th Cir. 1996).

       In the R&R, the magistrate judge treated Defendants’ motion as a motion for

summary judgment, and recommended granting the motion. The magistrate judge

interpreted Perkins’ Fifth Amendment due process claims for money damages as Bivens

claims, and reasoned that controlling precedent counsels against extending Bivens to

Perkins’ forced medication due process claims. See Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971); Ahmed v. Weyker, 984 F.3d 564, 567–


                                             3
68 (8th Cir. 2020) (“On only three occasions has the Supreme Court [recognized] a cause

of action under Bivens. Expanding Bivens is, according to the Supreme Court, now a

‘disfavored’ judicial activity. . . . If there is reason to pause before applying Bivens in a

new context or to a new class of defendants[,] we [must] reject the request.” (citations and

internal quotation marks omitted) (alterations in original)).

       Although Perkins’ Objection generally asserts that his due process rights have been

violated, the Court can discern only one specific challenge to the R&R. Namely, Perkins

contends that the magistrate judge was biased against him. (See Obj. at 4 (“Perkins,

believes that the Report and Recommendation was given in consideration of the

defendant(s), whom, is also an arm of the Government as also the Court whom, has sought

to protect their adjoining interest, both, the same interest.”).) The Court has carefully

reviewed the record of the proceedings before the magistrate judge, and can find no basis

for Perkins’ allegation of bias against him.

       Moreover, the Court finds no error in the magistrate judge’s conclusion that the

record does not support a claim under Bivens as a matter of law. (See R&R at 17-24.) The

Court notes, however, that the R&R recommended dismissing the Amended Complaint

without prejudice. Because Bivens does not extend to the Fifth Amendment due process

claims for money damages alleged in this action, the Court will dismiss those claims with

prejudice. See Holmseth v. City of E. Grand Forks, No. CIV. 14-2970 DWF/LIB, 2015 WL

4488424, at *20 (D. Minn. July 23, 2015) (dismissing claims with prejudice following the

grant of a motion to dismiss for failure to state a claim, where the claims “fail[ed] at the

outset as a matter of law”).


                                               4
       Perkins’ Objection does not address the magistrate judge’s recommendations

regarding his Motion for Stay and Motion for Interlocutory Judgment. The Court finds that

the magistrate judge correctly recommended denying those motions.

       Finally, Perkins filed a Second Amended Complaint [Doc. No. 28] without

obtaining Defendants’ consent or leave of this Court. The magistrate judge treated the filing

as a motion for leave to amend the complaint, and concluded that the proposed amendment

would be futile. Perkins has not objected to that conclusion, and the Court finds that the

R&R correctly recommended denying the amendment as futile.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff’s Objection to the Report and Recommendation [Doc. No. 70] is

              OVERRULED;

          2. The Report and Recommendation [Doc. No. 68] is ADOPTED as modified;

          3. Plaintiff’s Motion to Issue Stay Order to Force Medicate Without a Court

              Order [Doc. No. 29] and Motion for an Interlocutory Judgment in Reply to

              Defendant(s) Response Pursuant to Rule(s) 54(b) and 12(c)(4) [Doc. No. 63]

              are DENIED;

          4. Insofar as Plaintiff’s filing of his Second Amended Complaint [Doc. No. 28]

              constitutes a motion for leave to amend the complaint under Federal Rule of

              Civil Procedure 15(a), that motion is DENIED; and




                                             5
         5. Defendants’ Motion to Dismiss and/or for Summary Judgment [Doc. No. 51]

             is GRANTED, and Plaintiff’s Fifth Amendment individual-capacity claims

             are DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 15, 2021                            s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                         6
